Citation Nr: 1544772	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-43 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for scars of the face and right ear. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the November 2009 VA Form 9, the Veteran requested a Board hearing.  However, the Veteran withdrew his request in April 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The scars demonstrate surface contour that is elevated and depressed on palpation.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for scars of the face and right ear have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment and post-service treatment records.  A VA examination was also conducted in April 2008.  The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  Additionally, the Veteran has not alleged that the scars on his face and right ear have worsened since his examination.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for scars of the face and right ear is thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In a February 2008 rating decision, the Veteran was granted service connection for scars of the face and right ear, effective July 21, 2007.  He was assigned a zero percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's zero percent rating for scars of the face and right ear was confirmed and continued in a June 2008 rating decision.

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of the skin in 2008 and 2012.  Within the May 2009 notice letter, the Veteran was afforded notice of the pertinent old and revised criteria, effective October 23, 2008, and his appeal was considered under the same.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  Regarding the 2012 regulatory changes, the Board notes that the Veteran was not advised of these changes.  However, as the 2012 regulatory changes involve only a correction to the applicability date in the regulation, and do not involve any substantive changes, the Board finds that the Veteran is not prejudiced by the lack of notice of this change.  Bernard, 4 Vet. App. at 392-394.  The Board will now address each regulation change separately.

Effective August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement. An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

According to Note (1), the eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  Note (2), pertaining to tissue loss of the auricle and anatomical loss of both eyes or one eye, is not applicable.  Id.  Note (3) directs that unretouched color photographs should be taken into consideration when evaluating under these criteria.  Id.  

Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  As the Veteran's scars only involve his head, these code provisions are not applicable.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part, which does not apply with the Veteran's face and right ear.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Diagnostic Code 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804. Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  Id. 

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Note (1) defined an unstable scars as one where, for any reason, there is frequent loss of covering of skin over the scars.  Id.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  Id.

In the 2008 regulations, VA incorrectly stated the applicability date in the preamble and in the first sentence of the introductory paragraph of 38 C.F.R. § 4.118.  Thus, in 2012, VA issued regulations to fix the applicability date.  Specifically, the Applicability Date section was revised to read as follows:  

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118, as in effect prior to the effective date of this rule, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 C.F.R. § 3.400, etc.

The introductory language to 38 C.F.R. § 4.118 was revised to read as follows:

A Veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

The Board will now apply these regulations to the facts of the case.

In April 2008, the Veteran was afforded a VA examination to determine the severity of the scars on his face and right ear.  The Veteran did not report any pain associated with his scars at the examination.  The VA examiner noted that the Veteran had a scar on the left lower lip that was well-healed and measured 0.6 centimeters (cm) by 0.1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture associated with the scar.  The Veteran also had a scar located behind his right ear that was well healed post laceration cut, which was elevated and measured 1.2 cm by 0.2 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema associated with the scar.  The Veteran also demonstrated a scar located over the lateral left upper eyelid.  The scar was well-healed post laceration and was depressed.  It measured 0.7 cm by 0.2 cm with hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema associated with the scar. 

Under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  The Board finds that a 10 percent evaluation is warranted for the Veteran's scars.  The scar behind the Veteran's right ear was elevated and the scar over the lateral left upper eyelid was depressed.  Therefore, the Veteran's scars demonstrate surface contour that is elevated and depressed on palpation, which is one of the 8 characteristics of disfigurement.  A 10 percent rating is assigned for the entire appeal period for the service-connected scars of the face and right ear.  38 C.F.R. § 4.118, Diagnostic Code 7800.

However, the Veteran is not entitled to a disability rating in excess of 10 percent.  The Veteran is already in receipt of the maximum disability rating of 10 percent under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (in effect prior to October 23, 2008).  Under 38 C.F.R. § 4.118, Diagnostic Code 7800, the Veteran's scars have not demonstrated any other characteristics of disfigurement, to warrant a higher 30 percent evaluation for the Veteran's scars.  Further, the scars were not manifested by any of the following:  visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), to warrant a higher 30 percent evaluation under  38 C.F.R. § 4.118, Diagnostic Code 7800.  Under the revised Diagnostic Code 7804, the Veteran is not entitled to a higher disability rating because his three scars are not unstable or painful.  38 C.F.R. § 4.118.  At the examination, the Veteran did not describe his scars as painful and the VA examiner found that the scars were not manifested by instability or tissue loss.  Therefore, for the aforementioned reasons, the Veteran is entitled to a disability rating of 10 percent, but no higher, for his service-connected scars of the face and right ear.  Id.

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examination.

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned 10 percent disability rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence establishes that a disability rating of 10 percent is warranted for scars of the face and right ear throughout the entire appeal period.  However, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected scars of the face and right ear at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the face and right ear.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance..  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the Veteran has not alleged that his scars prevent him from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.


ORDER

An increased evaluation of 10 percent for scars of the face and right ear is granted, subject to the regulations governing the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


